DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/417,509 filed 23 June 2021. Claims 1-20 pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 23 June 2021, 22 July 2021, and 12 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2015/0000262 to Iwase et al. (hereinafter referred to as Iwase).
Regarding claims 1 and 2 Iwase discloses:
Claim 1:
A vehicle drive apparatus comprising: a rotary electric machine (i.e., M6) serving as a driving force source (i.e., Fig. 1) for a wheel (i.e., W); a rotor support member (i.e., 22) supporting a rotor (i.e., 21) of the rotary electric machine; a connecting shaft (i.e., 10) connected to the rotor support member; a fluid transmission device (i.e., TC) connected to the rotor support member through the connecting shaft; and a case (i.e., 3) housing the rotary electric machine, the rotor support member, the connecting shaft, and the fluid transmission device, wherein one side in an axial direction is a first axial side (i.e., L1), and the other side opposite to the first axial side in the axial direction is a second axial side (i.e., L2), the vehicle drive apparatus further comprises a first bearing (i.e., 75) disposed between the rotor support member and the case in a radial direction so as to restrict movement of the rotor support member to the first axial side relative to the case (i.e., 75 restricts movement in L1 direction in Fig. 3), and a second bearing (i.e., 71) disposed between the connecting shaft and the case in the axial direction so as to restrict movement of the connecting shaft to the second axial side relative to the case (i.e., 71 restricts movement in L1 direction in Fig. 3), the fluid transmission device is disposed on the first axial side relative to the connecting shaft (i.e., TC is further right than shaft when looking at Fig. 2), the rotor support member includes a tubular portion (i.e., 24) having a tubular shape extending in the axial direction and fitted to an outer peripheral surface of the connecting shaft (i.e., 24a fitted to 12, which is a portion of 10), and -3-New U.S. Patent Application movement of the connecting shaft to the first axial side relative to the tubular portion is restricted (i.e., [0073] discloses 24a and 12 are couple and, thus, cannot move relative to each other).
Claim 2:
Wherein the connecting shaft includes a protrusion (i.e., 12) protruding to the second axial side relative to the tubular portion (i.e., 12 is located on the left side of 10 and 24 is Fig. 3), and a retained member (i.e., 24a) is retained at a location on an outer peripheral surface of the protrusion adjacent to the tubular portion on the second axial side (i.e., Fig. 3 shows location of 24 relative to 12 and [0073] discloses they are coupled).

Allowable Subject Matter
Claims 3-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0080793 teaches a rotor assembly that has a rotor support and shaft as well as a fluid transmission that includes fluid paths. However, the fluid paths do not move through the motor support.
2014/0231174 and 2017/0230423 each teach a rotor assembly that has a rotor support and shaft as well as a fluid transmission that includes fluid paths. However, the fluid paths do not move through the motor support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659